Name: Commission Regulation (EEC) No 1454/85 of 31 May 1985 amending Regulation (EEC) No 443/77 as regards the quantities of skimmed-milk powder which may be taken over on being sold
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  processed agricultural produce;  international trade
 Date Published: nan

 No L 144/68 Official Journal of the European Communities 1 . 6 . 85 COMMISSION REGULATION (EEC) No 1454/85 of 31 May 1985 amending Regulation (EEC) No 443/77 as regards the quantities of skimmed-milk powder which may be taken over on being sold Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 7 (5) thereof, Whereas Article 2 of Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk* powder for use in feed for animals other than young calves and amending Regu ­ lations (EEC) No 1687/76 and (EEC) No 368/77 (3), as last amended by Regulation (EEC) No 906/85 (4), provides that the quantity of skimmed-milk powder covered by a purchase contract must be 20 tonnes or more ; whereas, for cases where the available quantity in store is less that 20 tonnes, provision should be made that a contract can cover that available quantity ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) (a) of Regulation (EEC) No ^43/77 is hereby replaced by the following : '(a) in quantities of 20 tonnes and over. However, where the available quantity in store is less than 20 tonnes, a purchase contract may be concluded for such lesser quantity Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.- This Regulation shall bev binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1985. For the Commission Frans ANDRIESSEN Vice-President (*) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27. 5 . 1985, p. 5 . (3) OJ No L 58 , 3 . 3 . 1977, p . 16 . (4) OJ No L 97, 4 . 4 . 1985, p . 27.